Exhibit 10.1

 

AVANEX CORPORATION

 

1998 STOCK PLAN

 

(as amended and restated effective October 27, 2005)

 

1. Purposes of the Plan.    The purposes of this 1998 Stock Plan are:

 

  •   to attract and retain the best available personnel for positions of
substantial responsibility,

 

  •   to provide additional incentive to Employees, Directors and Consultants,
and

 

  •   to promote the success of the Company’s business.

 

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Purchase Rights and Restricted Stock Units may also be granted under the Plan.

 

2. Definitions.    As used herein, the following definitions shall apply:

 

(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

 

(b) “Annual Revenue” means the Company’s, a business unit’s or a specific
geographic area of the Company’s net sales for the Fiscal Year; provided,
however, that prior to the Fiscal Year, the Committee shall determine whether
any significant item(s) shall be excluded or included from the calculation of
Annual Revenue with respect to one or more Participants.

 

(c) “Applicable Laws” means the requirements relating to the administration of
equity plans under U. S. state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted and the applicable laws of any foreign country or
jurisdiction where Awards are, or will be, granted under the Plan.

 

(d) “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Purchase Rights or Restricted Stock Units.

 

(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

 

(f) “Awarded Stock” means the Common Stock subject to an Award.

 

(g) “Board” means the Board of Directors of the Company.

 

(h) “Cash Position” means as to any Performance Period, the Company’s level of
cash and cash equivalents.

 

(i) “Code” means the Internal Revenue Code of 1986, as amended.

 

(j) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

 

(k) “Common Stock” means the common stock of the Company or, in the case of
certain Restricted Stock Units, the cash equivalent thereof.

 

(l) “Company” means Avanex Corporation, a Delaware corporation.

 

(m) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

 

(n) “Director” means a member of the Board.

 

 



--------------------------------------------------------------------------------

(o) “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.

 

(p) “Earnings Per Share” means as to any Performance Period, the Company’s or a
business unit’s Net Income, divided by a weighted average number of Common Stock
outstanding and dilutive common equivalent Shares deemed outstanding.

 

(q) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, on the 181st day of such leave any Incentive Stock Option held by
the Optionee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

 

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(s) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the time of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the last market trading day prior to the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

 

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

 

(t) “Fiscal Year” means the fiscal year of the Company.

 

(u) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(v) “Individual Performance Objective” means as to a Participant for any
Performance Period, the objective and measurable goals set by a “management by
objectives” process and approved by the Administrator (in its discretion).

 

(w) “IPO Effective Date” means the date upon which the Securities and Exchange
Commission declares the initial public offering of the Company’s common stock as
effective.

 

(x) “Marketing and Sales Expenses as a Percentage of Sales” means as to any
Performance Period, the Company’s or a business unit’s marketing and sales
expenses stated as a percentage of sales.

 

(y) “Net Income as a Percentage of Sales” means as to any Performance Period,
the Company’s or a business unit’s Net Income stated as a percentage of sales.

 

(z) “Net Income” means as to any Performance Period, the income after taxes of
the Company or a business unit, provided that prior to the beginning of the
Performance Period, the Administrator shall determine whether any significant
item(s) shall be included or excluded from the calculation of Net Income with
respect to one or more Participants.

 

(aa) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.



--------------------------------------------------------------------------------

(bb) “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Award. The Notice of Grant is part of the
Award Agreement.

 

(cc) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(dd) “Operating Cash Flow” means as to any Performance Period, the Company’s or
a business unit’s sum of Net Income plus depreciation and amortization less
capital expenditures plus changes in working capital comprised of accounts
receivable, inventories, other current assets, trade accounts payable, accrued
expenses, product warranty, advance payments from customers and long-term
accrued expenses.

 

(ee) “Operating Income” means as to any Performance Period, the Company’s or a
business unit’s income from operations but excluding any unusual items.

 

(ff) “Option” means a stock option granted pursuant to the Plan.

 

(gg) “Option Exchange Program” means a program whereby outstanding Options are
surrendered in exchange for Options with a lower exercise price.

 

(hh) “Optionee” means the holder of an outstanding Option granted under the
Plan.

 

(ii) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

 

(jj) “Participant” means the holder of an outstanding Award granted under the
Plan.

 

(kk) “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Administrator (in its discretion) to be applicable to a Participant with
respect to an Award. As determined by the Administrator, the Performance Goals
applicable to an Award may provide for a targeted level or levels of achievement
using one or more of the following measures: (a) Annual Revenue, (b) Cash
Position, (c) Earnings Per Share, (d) Individual Performance Objectives, (e)
Marketing and Sales Expenses as a Percentage of Sales, (f) Net Income as a
Percentage of Sales, (g) Net Income, (h) Operating Cash Flow, (i) Operating
Income, (j) Return on Assets, (k) Return on Equity, (l) Return on Sales, and (m)
Total Shareholder Return. The Performance Goals may differ from Participant to
Participant and from Award to Award. Within any timeframe required to comply
with the requirements of Section 162(m) of the Code, the Administrator shall
determine whether any significant element(s) shall be included in or excluded
from the calculation of any Performance Goal with respect to any Participant.
For example (but not by way of limitation), the Administrator may determine that
the measures for one or more Performance Goals shall be based upon the Company’s
pro-forma results and/or results in accordance with generally accepted
accounting principles. The Administrator shall appropriately adjust any
evaluation of performance under a Performance Goal to exclude (i) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
conditions and results of operations appearing in the Company’s annual report to
shareholders for the applicable year, or (ii) the effect of any changes in
accounting principles affecting the Company’s or a business units’ reported
results. Any criteria used may be measured, as applicable, (i) in absolute
terms, (ii) in relative terms (including, but not limited to, passage of time
and/or against another company or companies), (iii) on a per-share basis, (iv)
against the performance of the Company as a whole or of a business unit of the
Company, and/or (v) to the extent not otherwise specified by the definition of
the Performance Goal, on a pre-tax or after-tax basis.

 

(ll) “Performance Period” means the time period of any Fiscal Year or such
longer period as determined by the Administrator in its sole discretion during
which the performance objectives must be met.

 

(mm) “Plan” means this 1998 Stock Plan, as may be amended from time to time.

 

(nn) “Restricted Stock” means shares of Common Stock acquired pursuant to a
grant of Stock Purchase Rights under Section 11 of the Plan.

 

(oo) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 12.
Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.



--------------------------------------------------------------------------------

(pp) “Return on Assets” means as to any Performance Period, the percentage equal
to the Company’s or a business unit’s Operating Income before incentive
compensation, divided by average net Company or business unit, as applicable,
assets.

 

(qq) “Return on Equity” means as to any Performance Period, the percentage equal
to the Company’s Net Income divided by average stockholder’s equity.

 

(rr) “Return on Sales” means as to any Performance Period, the percentage equal
to the Company’s or a business unit’s Operating Income before incentive
compensation, divided by the Company’s or the business unit’s, as applicable,
revenue.

 

(ss) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

 

(tt) “Section 16(b)” means Section 16(b) of the Exchange Act.

 

(uu) “Service Provider” means an Employee, Director or Consultant.

 

(vv) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

 

(ww) “Stock Purchase Right” means the right to purchase Common Stock pursuant to
Section 11 of the Plan, as evidenced by a Notice of Grant.

 

(xx) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

(yy) “Total Stockholder Return” means as to any Performance Period, the total
return (change in Share price plus reinvestment of any dividends) of a Share.

 

3. Stock Subject to the Plan.    Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares that may be optioned and sold under
the Plan is 29,550,000 Shares, plus an annual increase to be added on the first
day of the Company’s fiscal year beginning on July 1, 2000, equal to the lesser
of (i) 6,000,000 shares, (ii) 4.9% of the outstanding shares on such date or
(iii) a lesser amount determined by the Board. The Shares may be authorized, but
unissued, or reacquired Common Stock.

 

If an Award expires or becomes unexercisable without having been exercised in
full, or is surrendered pursuant to an Option Exchange Program, or, with respect
to Restricted Stock or Restricted Stock Units is forfeited back to or
repurchased by the Company, the unpurchased Shares (or with respect to Awards
other than Options, the forfeited or repurchased Shares) which were subject
thereto shall become available for future grant or sale under the Plan (unless
the Plan has terminated); provided, however, that Shares that have actually been
issued under the Plan under any Award shall not be returned to the Plan and
shall not become available for future distribution under the Plan, except that
if Shares of Restricted Stock or Restricted Stock Units are repurchased by the
Company at their original purchase price or are forfeited to the Company, such
Shares shall become available for future grant under the Plan. To the extent an
Award under the Plan is paid out in cash rather than stock, such cash payment
shall not reduce the number of Shares available for issuance under the Plan.

 

4. Administration of the Plan.

 

(a) Procedure.

 

(i) Multiple Administrative Bodies.    Different Committees with respect to
different groups of Service Providers may administer the Plan.

 

(ii) Section 162(m).    To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

(iii) Rule 16b-3.    To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.



--------------------------------------------------------------------------------

(iv) Other Administration.    Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

 

(b) Powers of the Administrator.    Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:

 

(i) to determine the Fair Market Value;

 

(ii) to select the Service Providers to whom Awards may be granted hereunder;

 

(iii) to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

 

(iv) to approve forms of agreement for use under the Plan;

 

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised or purchased (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture or repurchase restrictions, and any
restriction or limitation regarding any Award or the shares of Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;

 

(vi) to reduce the exercise price of any Option, Stock Purchase Right or
Restricted Stock Unit to the then current Fair Market Value if the Fair Market
Value of the Common Stock covered by such Option, Stock Purchase Right or
Restricted Stock Unit shall have declined since the date the Option, Stock
Purchase Right or Restricted Stock Unit was granted;

 

(vii) to institute an Option Exchange Program;

 

(viii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

(ix) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws or
satisfying applicable foreign laws;

 

(x) to modify or amend each Award (subject to Section 16(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan;

 

(xi) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares or cash to be issued upon exercise or
vesting of an Award that number of Shares or cash having a Fair Market Value
equal to the amount required to be withheld. The Fair Market Value of the Shares
to be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares or
cash withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable;

 

(xii) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

 

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c) Effect of Administrator’s Decision.    The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.

 

5. Eligibility.    Nonstatutory Stock Options, Stock Purchase Rights and
Restricted Stock Units may be granted to Service Providers. Incentive Stock
Options may be granted only to Employees.



--------------------------------------------------------------------------------

6. Limitations.

 

(a) Each Option shall be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.

 

(b) Neither the Plan nor any Award shall confer upon a Participant any right
with respect to continuing the Participant’s relationship as a Service Provider
with the Company, nor shall they interfere in any way with the Participant’s
right or the Company’s or its Parent or Subsidiary’s right to terminate such
relationship at any time, with or without cause.

 

(c) The following limitations shall apply to grants of Options:

 

(i) No Service Provider shall be granted, in any fiscal year of the Company,
Options to purchase more than 1,500,000 Shares.

 

(ii) In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 4,500,000 Shares, which shall
not count against the limit set forth in subsection (i) above.

 

(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 14.

 

(iv) If an Option is cancelled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in Section
14), the cancelled Option will be counted against the limits set forth in
subsections (i) and (ii) above. For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.

 

7. Term of Plan.    Subject to Section 20 of the Plan, the amendment and
restatement of the Plan shall become effective upon the IPO Effective Date. It
shall continue in effect for a term of ten (10) years from the date of obtaining
stockholder approval of the Plan in December, 1999, unless terminated earlier
under Section 16 of the Plan.

 

8. Term of Option.    The term of each Option shall be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term shall be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

 

9. Option Exercise Price and Consideration.

 

(a) Exercise Price.    The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

 

(i) In the case of an Incentive Stock Option

 

(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.



--------------------------------------------------------------------------------

(B) granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.

 

(ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Administrator. In the case of a Nonstatutory Stock
Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.

 

(iii) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction.

 

(b) Waiting Period and Exercise Dates.    At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.

 

(c) Form of Consideration.    The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

 

(i) cash;

 

(ii) check;

 

(iii) promissory note;

 

(iv) other Shares which (A) in the case of Shares acquired upon exercise of an
option, have been owned by the Optionee for more than six months on the date of
surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

 

(v) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

 

(vi) a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;

 

(vii) any combination of the foregoing methods of payment; or

 

(viii) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

 

10. Exercise of Option.

 

(a) Procedure for Exercise; Rights as a Shareholder.    Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the



--------------------------------------------------------------------------------

Company), no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Awarded Stock, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 14 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

(b) Termination of Relationship as a Service Provider.    If an Optionee ceases
to be a Service Provider, other than upon the Optionee’s death or Disability,
the Optionee may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option shall remain exercisable for three (3)
months following the Optionee’s termination. If, on the date of termination, the
Optionee is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option shall revert to the Plan. If, after termination,
the Optionee does not exercise his or her Option within the time specified by
the Administrator, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.

 

(c) Disability of Optionee.    If an Optionee ceases to be a Service Provider as
a result of the Optionee’s Disability, the Optionee may exercise his or her
Option within such period of time as is specified in the Award Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

 

(d) Death of Optionee.    If an Optionee dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Award
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Award Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination. If, at
the time of death, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall immediately
revert to the Plan. The Option may be exercised by the executor or administrator
of the Optionee’s estate or, if none, by the person(s) entitled to exercise the
Option under the Optionee’s will or the laws of descent or distribution. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

 

(e) Buyout Provisions.    The Administrator may at any time offer to buy out for
a payment in cash or Shares an Option previously granted based on such terms and
conditions as the Administrator shall establish and communicate to the Optionee
at the time that such offer is made.

 

11. Stock Purchase Rights.

 

(a) Grant of Stock Purchase Rights.    The Administrator, in its sole
discretion, will determine the number of Shares to be granted to each
Participant under Stock Purchase Rights, provided that during any Fiscal Year,
no Participant will receive more than an aggregate of 750,000 Shares subject to
Stock Purchase Rights. Notwithstanding the foregoing limitation, in connection
with a Participant’s initial service as an Employee, an Employee may be granted
an aggregate of up to an additional 2,250,000 Shares subject to Stock Purchase
Rights. The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 14. If an Award is cancelled in the same fiscal year of the Company in
which it was granted (other than in connection with a transaction described in
Section 14), the cancelled Award will be counted against the limits set forth in
this Section 11(a).



--------------------------------------------------------------------------------

(b) Rights to Purchase.    Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other Awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically, by means of a Notice of Grant, of the terms,
conditions and restrictions related to the offer, including the number of Shares
that the offeree shall be entitled to purchase, the price to be paid, and the
time within which the offeree must accept such offer. The offer shall be
accepted by execution of an Award Agreement in the form determined by the
Administrator.

 

(c) Repurchase Option.    Unless the Administrator determines otherwise, the
Award Agreement shall grant the Company a repurchase option exercisable upon the
voluntary or involuntary termination of the purchaser’s service with the Company
for any reason (including death or Disability). The purchase price for Shares
repurchased pursuant to the Award Agreement shall be the original price paid by
the purchaser and may be paid by cancellation of any indebtedness of the
purchaser to the Company. The repurchase option shall lapse at a rate determined
by the Administrator.

 

(d) Other Provisions.    The Award Agreement shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Administrator in its sole discretion.

 

(i) General Restrictions.    The Administrator may set restrictions based upon
the achievement of specific performance objectives (Company-wide, divisional, or
individual), applicable federal or state securities laws, or any other basis
determined by the Administrator in its discretion.

 

(ii) Section 162(m) Performance Restrictions.    For purposes of qualifying
grants of Stock Purchase Rights as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the latest date permissible
to enable the Stock Purchase Rights to qualify as “performance-based
compensation” under Section 162(m) of the Code. In granting Stock Purchase
Rights which are intended to qualify under Section 162(m) of the Code, the
Administrator will follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Stock Purchase Rights
under Section 162(m) of the Code (e.g., in determining the Performance Goals).

 

(e) Rights as a Shareholder.    Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a shareholder, and shall
be a shareholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 14 of the Plan.

 

12. Restricted Stock Units.

 

(a) Grant.    Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Each Restricted Stock Unit grant shall
be evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine,
including all terms, conditions, and restrictions related to the grant and the
form of payout, which, subject to Section 12(d), may be left to the discretion
of the Administrator. The Administrator, in its sole discretion, will determine
the number of Restricted Stock Units to be granted to each Participant, provided
that during any Fiscal Year, no Participant will receive more than an aggregate
of 750,000 Restricted Stock Units. Notwithstanding the foregoing limitation, in
connection with a Participant’s initial service as an Employee, an Employee may
be granted an aggregate of up to an additional 2,250,000 Restricted Stock Units.
The foregoing limitations shall be adjusted proportionately in connection with
any change in the Company’s capitalization as described in Section 14. If an
Award is cancelled in the same fiscal year of the Company in which it was
granted (other than in connection with a transaction described in Section 14),
the cancelled Award will be counted against the limits set forth in this Section
12(a).

 

(b) Vesting Criteria and Other Terms.    The Administrator shall set vesting or
other restriction criteria in its discretion, which, depending on the extent to
which the criteria are met, will determine the number of Restricted Stock Units
that will be paid out to the Participant.



--------------------------------------------------------------------------------

(i) The Administrator may set vesting or other restriction criteria based upon
the achievement of Company-wide, departmental, business unit, or individual
goals (including, but not limited to, continued employment or service),
applicable federal or state securities laws, or any other basis determined by
the Administrator in its discretion.

 

(ii) Section 162(m) Performance Restrictions.    For purposes of qualifying
grants of Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
performance objectives based upon the achievement of Performance Goals. The
Performance Goals shall be set by the Administrator on or before the latest date
permissible to enable the Restricted Stock Units to qualify as
“performance-based compensation” under Section 162(m) of the Code. In granting
Restricted Stock Units that are intended to qualify under Section 162(m) of the
Code, the Administrator shall follow any procedures determined by it from time
to time to be necessary or appropriate to ensure qualification of the Restricted
Stock Units under Section 162(m) of the Code (e.g., in determining the
Performance Goals).

 

(c) Earning Restricted Stock Units.    Upon meeting the applicable vesting or
other restriction criteria, the Participant shall be entitled to receive a
payout as specified in the Award Agreement. Notwithstanding the foregoing, at
any time after the grant of Restricted Stock Units, the Administrator, in its
sole discretion, may reduce or waive any vesting or other restriction criteria
that must be met to receive a payout.

 

(d) Form and Timing of Payment.    Payment of earned Restricted Stock Units
shall be made as soon as practicable after the date(s) set forth in the Award
Agreement. The Administrator, in its sole discretion, may pay earned Restricted
Stock Units in cash, Shares, or a combination thereof. Shares represented by
Restricted Stock Units that are fully paid in cash again shall be available for
grant under the Plan.

 

(e) Cancellation.    On the date set forth in the Award Agreement, all unearned
Restricted Stock Units shall be forfeited to the Company.

 

13. Non-Transferability of Awards.    Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.

 

14. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

 

(a) Changes in Capitalization.    Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, as well as the price per share of Common Stock covered by each such
outstanding Award, and the numerical Share limits in Sections 6, 11, and 12
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, spin-off, combination or reclassification of the Common Stock,
or any other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Award.

 

(b) Dissolution or Liquidation.    In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Option until ten (10) days prior to such
transaction as to all of the Awarded Stock



--------------------------------------------------------------------------------

covered thereby, including Shares as to which the Option would not otherwise be
exercisable. In addition, the Administrator may provide that any Company
repurchase option or forfeiture rights applicable to any Award shall lapse 100%
and that any Award vesting shall accelerate 100%, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised (with respect
to Options and Stock Purchase Rights) or vested (with respect to other Awards),
an Award will terminate immediately prior to the consummation of such proposed
action.

 

(c) Merger or Asset Sale.    In the event of a merger of the Company with or
into another corporation, or the sale of all or substantially all of the assets
of the Company, each outstanding Award shall be assumed or an equivalent award
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Award, the Participant shall (i) fully vest in and
have the right to exercise the Option or Stock Purchase Right as to all of the
Awarded Stock, including Shares as to which it would not otherwise be vested or
exercisable, and (ii) fully earn and receive a payout with respect to other
Awards. If an Award is not assumed or substituted for in the event of a merger
or sale of assets, the Administrator shall notify the Participant in writing or
electronically that (i) the Option or Stock Purchase Right shall be fully vested
and exercisable for a period of fifteen (15) days from the date of such notice,
and (ii) all outstanding Options and Stock Purchase Rights shall terminate upon
the expiration of such period and (iii) all other outstanding Awards shall be
paid out immediately prior to the merger or sale of all or substantially all of
the assets. For the purposes of this paragraph, the Award shall be considered
assumed if, following the merger or sale of assets, the award confers the right
to purchase or receive, for each Share of Awarded Stock subject to the Award
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise (or payout or vesting, as
applicable) of the Award, for each Share of Awarded Stock subject to the Award,
to be solely common stock of the successor corporation or its Parent equal in
fair market value to the per share consideration received by holders of Common
Stock in the merger or sale of assets.

 

15. Date of Grant.    The date of grant of an Award shall be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination shall be provided to each Participant within a reasonable time
after the date of such grant.

 

16. Amendment and Termination of the Plan.

 

(a) Amendment and Termination.    The Board may at any time amend, alter,
suspend or terminate the Plan.

 

(b) Shareholder Approval.    The Company shall obtain shareholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.

 

(c) Effect of Amendment or Termination.    No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.

 

17. Conditions Upon Issuance of Shares.

 

(a) Legal Compliance.    Shares shall not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares (or with respect to certain Restricted



--------------------------------------------------------------------------------

Stock Units, the cash equivalent thereof) shall comply with Applicable Laws and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

 

(b) Investment Representations.    As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise or receipt that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.

 

18. Inability to Obtain Authority.    The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares (or with respect to certain Restricted Stock Units, the cash
equivalent thereof) hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares (or with respect to certain
Restricted Stock Units, the cash equivalent thereof) as to which such requisite
authority shall not have been obtained.

 

19. Reservation of Shares.    The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

20. Shareholder Approval.    The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.